[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR RELEASE FROM ESCROW DATED SEPTEMBER 11, 1990
Upon hearing the court orders the release of $5,000.00 from funds deposited into escrow from the sale of Florida property on June 26, 1990, for only the purchase of a car by the plaintiff.
Said amount shall be charged to the distributive share of the marital assets, if any, to the plaintiff which may result from a dissolution of the marriage now pending before this court in any event to be repaid at the time of the court's decree of dissolution.
JOSEPH F. MORELLI STATE TRIAL REFEREE